34 So. 3d 839 (2010)
In re Connie M. EASTERLY a/k/a Connie M. Eversberg.
No. 2010-B-1145.
Supreme Court of Louisiana.
May 20, 2010.

ORDER
Considering the Joint Petition for Interim Suspension filed by respondent, Connie M. Easterly a/k/a Connie M. Eversberg, and the Office of Disciplinary Counsel,
IT IS ORDERED that Connie M. Easterly a/k/a Connie M. Eversberg, Louisiana Bar Roll number 26278, be and she hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
/s/John L. Weimer
Justice, Supreme Court of Louisiana